              Case 3:17-cv-01058-VAB Document 29 Filed 07/07/20 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


    TIFFANY RENEE RILEY,
       Plaintiff,

       v.                                                                   No. 3:17-cv-1058 (VAB)

    ANDREW W. SAUL,
    Commissioner of Social Security U.S.A.,1
       Defendant.


       RULING AND ORDER ON PLAINTIFF’S MOTION FOR ATTORNEY’S FEES

            Tiffany Renee Riley (“Plaintiff”) filed a motion for award of attorney’s fees, permitted

under 42 U.S.C. § 406(b). See Mot., ECF No. 27 (June 11, 2019) (“Mot.”). Her attorney, Charles

Binder, submitted an affidavit in support of the award, Binder Aff., ECF No. 27-2 (June 11,

2019); an itemization of his billable hours, Ex. B, ECF No. 27-3 (June 11, 2019); and a

supporting memorandum, Pl.’s Mem., ECF No. 27-4 (June 11, 2019). Ms. Riley seeks an award

of $15,312.63, one-quarter or 25% of the retroactive benefits awarded to her, a de facto hourly

rate of approximately $409.43. Pl.’s Mem. at 2.

            The Commissioner does not object to an award of $15,312, but “defers to the Court’s

judgment as to whether the fee request is reasonable[,]” Gov’t Resp., ECF No. 28 (June 26,

2019) at 4, and whether the motion was timely filed, id. at 5.

            For the following reasons, the Court GRANTS Ms. Riley’s motion and awards

$15,312.63 in attorney’s fees under Section 406(b).



1
 When a party in an official capacity resigns or otherwise ceases to hold office while the action is pending, the
officer’s successor is automatically substituted as a party, regardless of the party’s failure to so move or to amend
the caption; the Court may also order such substitution at any time. Fed. R. Civ. P. 25(d); see also Williams v.
Annucci, 895 F.3d 180, 187 (2d Cir. 2018); Tanvir v. Tanzin, 894 F.3d 449, 459 n.7 (2d Cir. 2018). The Clerk of
Court therefore will be ordered to change the defendant of the case from Ms. Berryhill to Mr. Saul.
            Case 3:17-cv-01058-VAB Document 29 Filed 07/07/20 Page 2 of 6



I.     STANDARD OF REVIEW

       A. 42 U.S.C. § 406(b)(1)

       “The Social Security Act provides for successful representatives to be compensated for

their services through deductions from payments that their clients are entitled to receive.” Binder

& Binder, P.C. v. Colvin, 818 F.3d 66, 67 (2d Cir. 2016). 42 U.S.C. § 406(b) in relevant part

provides:

                Whenever a court renders a judgment favorable to a claimant under
                this subchapter who was represented before the court by an attorney,
                the court may determine and allow as a part of its judgment a
                reasonable fee for such representation, not in excess of 25 percent
                of the total of the past-due benefits to which the claimant is entitled
                by reason of such judgment, and the Commissioner of Social
                Security may . . . certify the amount of such fee for payment to such
                attorney out of, and not in addition to, the amount of such past-due
                benefits. In case of any such judgment, no other fee may be payable
                or certified for payment for such representation except as provided
                in this paragraph.

42 U.S.C. § 406(b)(1)(A). Contingent-fee agreements “are unenforceable to the extent that they

provide for fees exceeding 25 percent of the past-due benefits.” Gisbrecht v. Barhart, 535 U.S.

789, 807 (2002). “[A] court’s primary focus should be on the reasonableness of the contingency

agreement in the context of the particular case; and the best indicator of the ‘reasonableness’ of a

contingency fee in a social security case is the contingency percentage actually negotiated

between the attorney and client, not an hourly rate determined under lodestar calculations.” Wells

v. Sullivan, 907 F.2d 367, 371 (2d Cir. 1990). “The attorney ‘must show that the fee sought is

reasonable for the services rendered.’” Begej v. Berryhill, No. 3:14-cv-1284 (WIG), 2019 WL

2183105, at *1 (D. Conn. May 21, 2019) (quoting Gisbrecht, 535 U.S. at 807)). Finally, “Section

406(b) does not displace any contingent-fee arrangement between the claimant and attorney, but

rather sets the ceiling for an award under any such agreement at twenty-five percent of the past-
           Case 3:17-cv-01058-VAB Document 29 Filed 07/07/20 Page 3 of 6



due benefits.” Torres v. Colvin, No. 11 CIV. 5309 JGK, 2014 WL 909765, at *2 (S.D.N.Y. Mar.

6, 2014) (citing Gisbrecht, 535 U.S. at 792–93)).

II.      DISCUSSION

         In making a determination of the reasonableness of a fee request brought under Section

406(b), a court considers the following factors: “(1) whether the requested fee is out of line with

the character of the representation and the results the representation achieved; (2) whether the

attorney unreasonably delayed the proceedings in an attempt to increase the accumulation of

benefits and thereby increase his own fee; and (2) whether the benefits awarded are large in

comparison to the amount of the time counsel spent on the case.” Sama v. Colvin, No. 3:10-cv-

01268 (VLB) (TPS), 2014 WL 2921661, at *2 (D. Conn. June 25, 2014) (internal quotation

marks and citation omitted).

         A contingency fee arrangement encourages counsel “to take on cases that are less than

sure winners,” and so a “reduction in the agreed upon contingency amount should not be taken

lightly.” Blizzard v. Astrue, 496 F. Supp. 2d 320, 235 (S.D.N.Y. 2007) (citations omitted). But

“[t]his Court has broad discretion in determining whether the amount of time expended by a

plaintiff’s counsel was reasonable.” Barbour v. Colvin, 993 F. Supp. 2d 284, 290 (E.D.N.Y.

2014).

         Ms. Riley argues that the award here is appropriate as “there is no evidence of fraud or

overreaching by counsel for Plaintiff in the instant case[,]” “counsel did not delay this matter and

achieved success in reversing the Commissioner’s decision[,]” and an award of twenty-five

percent of retroactive benefits awarded to Ms. Riley “would result in a de facto hourly rate of

approximately $409.43[,]” which in her view would not be a windfall to counsel. Pl.’s Mem.,

ECF No. 27-4 at 2(June 11, 2019). Additionally, the request was filed within thirty days of the
          Case 3:17-cv-01058-VAB Document 29 Filed 07/07/20 Page 4 of 6



final judgment, in compliance with Local Rule 11. Id. Counsel affirms that “he will not seek a

total fee in excess of 25% under any combined fee sought under 42 U.S.C. § 406(a) and § 406(b)

. . . .” Id. at 3. Upon receiving any such fee award here, Mr. Binder “will remit $7,200.00, which

represents the previously awarded Equal Access to Justice Act [“EAJA”] fees paid to counsel in

this case.” Id. at 3.

        The Commissioner submits a response “to facilitate the proper administration of the

attorney fees provisions contained in Section 406(b).” Gov’t Resp. at 2. The Commissioner notes

that courts “generally have not considered [a $409.43] hourly rate in this range to be

unreasonable” and defers to the Court to determine reasonableness. Id. at 4. The Commissioner

further notes that the notice of award is dated May 27, 2019, and the instant motion was filed on

June 11, 2019, making the motion timely even under a more restrictive standard. Id. at 5 (citing

Walker v. Astrue, 593 F.3d 274 (3d Cir. 2010). Lastly, the Commissioner agrees that counsel

should remit the excess of the previous EAJA fees awarded. Id.

        The Court agrees.

        Ms. Riley requests that $15,312.63 be awarded for 37.40 hours of work, resulting in a de

facto hourly rate of $409.43. Pl.’s Mem. at 2. Here, Mr. Binder “achieved success in reversing

the Commissioner’s decision and obtaining benefits for Plaintiff despite the case requiring

multiple appeals, including one before this Court.” Id. at 2; see also Vogth-Eriksen v. Berryhill,

No. 3:16-cv-01114 (SALM), 2018 WL 6322611, at *2 (D. Conn. Dec. 4, 2018) (awarding

benefits where counsel “achieved a fully favorable result for [plaintiff] by securing a remand to

the administrative level and thereafter obtaining a significant award of past-due benefits”).

Furthermore, there is no evidence or indication of undue delay in these proceedings or undue

delay caused by Plaintiff’s counsel.
          Case 3:17-cv-01058-VAB Document 29 Filed 07/07/20 Page 5 of 6



       The Court “considers whether ‘the benefits awarded are large in comparison to the

amount of the time counsel spent on the case.’” Id. Here, Mr. Binder billed 37.40 hours on Ms.

Riley’s Social Security case. See Jones v. Colvin, No. 3:16-cv-1685 (VAB), 2018 WL 4845744,

at *1 n.1 (D. Conn. Oct. 4, 2018) (“Courts in the Second Circuit have generally held that ‘a

routine social security case requires from twenty to forty hours of attorney time.’” (quoting

Hogan v. Astrue, 539 F. Supp. 2d 680, 682 (W.D.N.Y. 2008)).

       A court considers several factors to determine if “the amount of time expended by a

plaintiff’s counsel was reasonable,” including whether “the size of the administrative record, the

complexity of the factual and legal issues involved, counsel’s experience, and whether counsel

represented the claimant during the administrative proceedings.’” Claudio v. Berryhill, No. 3:17-

cv-1228 (MPS), 2019 WL 3002907, at *1 (D. Conn. July 10, 2019) (quoting Barbour v. Colvin,

993 F. Supp. 2d 284, 291 (E.D.N.Y. 2014)).

       The transcript in this case was roughly 1,000 pages. Transcript, ECF No. 11 (Sept. 29,

2017) (“Tr.”). Attorney Binder handled multiple appeals in this case and has extensive

experienced in Social Security disability cases. Pl.’s Mem. at 2; Binder Aff., ECF No. 27-2 ¶¶ 9–

11. His time, spent reviewing, drafting, and preparing for the Social Security appeal, was

commensurate to the task and was not unreasonable. See Vogth-Eriksen, 2018 WL 6322611, at

*3 (“The Court finds that 28.4 hours for the review of over 1500 pages of records and the

production of 39 pages of persuasive, ‘well reasoned’ briefing and a condensed statement of

facts is well within reasonable limits.” (alteration in the original) (citation omitted)).

       Furthermore, courts in this Circuit have routinely granted higher de facto rates. See Valle

v. Colvin, No. 12-cv-2876 (JPO), 2019 WL 2118841, at *3 (S.D.N.Y. May 15, 2019) (a de facto

rate of $1,079.72 an hour “though certainly high, . . . is the product of competent and efficient
          Case 3:17-cv-01058-VAB Document 29 Filed 07/07/20 Page 6 of 6



advocacy, which should not be held against counsel in their request for fees”); Schiebel v.

Colvin, No. 614-CV-00739 (LEK) (TWD), 2016 WL 7338410, at *3 (N.D.N.Y. Dec. 19, 2016

(granting a de facto hourly rate of $975.68, in part because most of the work spent “at the

district-court level involved preparing a thorough and persuasive brief . . . [that] arguably

contributed to the Commissioner’s decision to stipulate to a remand”); Kazanjian v. Astrue, No.

09 Civ. 3678 BMC, 2011 WL 2847439, at *2 (E.D.N.Y. July 15, 2011) (noting that “hourly rates

are frequently misleading” and that “[p]laintiff’s attorney should not, however, be penalized for

being efficient,” making $2,100.00 per hour appropriate given the work done by plaintiff’s

attorney).

       Accordingly, the fee requested is appropriate and will be awarded.

III.   CONCLUSION

       Ms. Riley’s motion for attorney’s fees is GRANTED, and the Court awards $15,312.63

in attorney’s fees under Section 406(b).

       Mr. Binder is directed to remit $7,200.00 to Ms. Riley, the amount of the award, under

the Equal Access to Justice Act, previously paid to him.



        SO ORDERED at Bridgeport, Connecticut, this 7th day of July, 2020.

                                                        /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE
